                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

BASSILLIO NESBY                                                                     PLAINTIFF

VS.                               4:18CV00039-BRW-JTR

TIM RYALS, Sheriff,
Faulkner County, et al.                                                         DEFENDANTS


                                        JUDGMENT

      Based on the Order entered today, this case is dismissed and all relief sought is denied.

      IT IS SO ORDERED this 6th day of September, 2019.



                                                         Billy Roy Wilson__________________
                                                         UNITED STATES DISTRICT JUDGE
